Citation Nr: 1311970	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in October 2012 when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2012 the Board remanded the Veteran's claims for additional VA and private treatment records to be obtained and associated with the claims file.  Additional VA treatment records associated with the claims file indicate that the Veteran receives primary care from Dr. T.A. at Newburyport Medical Associates.  Additional VA treatment records indicate that the Veteran was treated by a Dr. D.E. in Newburyport, MA.  In addition, the VA treatment records reveal that private treatment notes were submitted to VA and scanned into the VA treatment records.  However, review of the claims file does not reveal any treatment records from physicians at Newburyport Medical Associates, Dr. D.E., or the scanned private treatment records in the VA treatment records.  As such, the Board finds that attempts must be made to obtain these treatment records after adequate authorization is obtained from the Veteran.  38 C.F.R. § 3.159(c)(2) (2012).

Additionally, the Board notes that in a treatment record from Dr. M.K., dated in January 2012, the Veteran was noted to be scheduled for a follow up in six months.  On remand, after obtaining any necessary authorization, attempts must be made to obtain all additional treatment records from Dr. M.K. dated subsequent to January 2012.  38 C.F.R. § 3.159(c)(2).

Review of the claims file reveals that the Veteran has reported that he was awarded Social Security Disability Insurance (SSDI).  Review of the claims file does not reveal that the records regarding the Veteran's application for Social Security Administration (SSA) disability benefits have been obtained and associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Review of the claims file reveals various VA treatment records have been obtained and associated with the claims file.  However, a note in the claims file reveals that select VA treatment records dated from February 2010 to December 2010 were associated with the claims file based upon a keyword search of the word "heart."  Other VA treatment records associated with the claims file are dated through May 2010 and from December 2010 to November 2012.  It is unclear whether all VA treatment records have been obtained and associated with the claims file.  Since the claims file is being returned on remand it should be updated to include all VA treatment regarding the Veteran, including records dated from May 2010 to December 2010 and records compiled since November 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran, including records dated from May 2010 to December 2010 and dated after November 2012.

2.  After obtaining adequate authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Drs. D.E. and T.A., and Newburyport Medical Associates.

3.  After obtaining adequate authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. M.K. dated subsequent to January 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  Thereafter, review the claims file and undertake any additional development indicated.  This shall include arranging for a medical examination(s) and/or opinion(s) if, and only if, necessary based on any new records obtained as well as the previous evidence of record.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


